Case 3:19-cv-02137-RDM-CA Document 30 Filed 08/07/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ENRICO LANZA, Civil No. 3:19-cv-2137
Plaintiff - (Judge Mariani)
' ;
DR. MICHAEL MOCLOCK, et ai.,
Defendants
ORDER
AND NOW, this et day of August, 2020, upon consideration of Defendants’
motions (Docs. 18, 24) to dismiss, and for the reasons set forth in the accompanying
Memorandum, IT IS HEREBY ORDERED THAT:
1. Defendants’ motions (Docs. 18, 24) are GRANTED.

2. The action against Wexford Services is DISMISSED pursuant to Rule 4(m) of
the Federal Rules of Civil Procedure. See FED. R. Civ. P. 4(m).
3, The Clerk of Court is directed to CLOSE this case.

4. Any appeal from this Order is DEEMED frivolous and not taken in good faith.
See 28 U.S.C. § 1915(a)(3).

 

AMA .

Robert D. Mariani
United States District Judge
